DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Aboulhouda 2018/0267257US.
In terms of Claim 1, Aboulhouda teaches an optical communication module (Figure 1) comprising: a first power-supplied terminal to be brought into contact with a first power supply terminal (Figure 1 wherein arrow lines from 101-104 represent and electrical output lines inputted into terminal area of 111a-d; the examiner considers 111a-d a terminal area because it couples electrical signal outputted via 101-104 to provide electrical coupling) to have a first power supply voltage applied thereto ([0013]), 
As for claim 2, Aboulhouda teaches the optical module of claim 1, wherein the power control circuit (201 or 110) includes one of an AND circuit or a relay circuit (both 110 and 201 acts as relay circuit because it relay bias voltage and current to the (111a-

As for claim 3, Aboulhouda teaches the optical module of claim 1, further comprising:  20PATENT Docket No. 0100-0371a third power-supplied terminal (103 output signal) to be brought into contact with a third power supply terminal (111c) to have a third power supply voltage applied thereto (Figure 1), the third power supply terminal being provided in the host device (290 or Figure 1) so as to be aligned with the first power supply terminal (101 and 111a) in a direction perpendicular to the insertion direction (Figure 111a and 111c); and a fourth power-supplied terminal (104 output signal using electrical outputs) to be brought into contact with a fourth power supply terminal (111d) to have a fourth power supply voltage applied thereto, the fourth power supply terminal being provided in the host device (290) so as to be aligned with the second power supply terminal (111b) in the direction perpendicular to the insertion direction (insertion direction is parallel with input signal lines 101-104; 111a-d are perpendicular to insertion direction).

As for claim 4, Aboulhouda teaches the optical module of claim 3, wherein the third power-supplied terminal (103) and the fourth power-supplied terminal (104) are arranged so as to be aligned with each other in the insertion direction of the optical communication module (See Figure 1: 103 and 104).


As for claim 6, Aboulhouda teaches the optical module of claim 1, further comprising: a third power-supplied terminal (output lines of 103) to be brought into contact with a third power supply terminal (111c) to have a third power supply voltage applied thereto, the third power supply terminal being provided in the host device (290) so as to be aligned with the first power supply terminal in a direction perpendicular to the insertion direction (Figure 1: 111c is aligned with the insertion direction in perpendicular manner).

As for claim 7, Aboulhouda teaches the optical module of claim 6, a fourth power-supplied terminal (output lines of 104) to be brought into contact with a fourth power supply terminal (111d) to have a fourth power supply voltage applied thereto ([0013]), the fourth power supply terminal being provided in the host device (290 or Figure 1) so as to be aligned with the second power supply terminal (111d and 111b are aligned with each other) in the direction perpendicular to the insertion direction (Figure 1: 111d and 111b).

As for claim 2, Aboulhouda teaches the optical module of claim 1, wherein the third power-supplied terminal (103) and the fourth power-supplied terminal (104) 

As for claim 9, Aboulhouda teaches the optical module of claim 1, wherein the first power supply voltage has one of a value equal to that of the second power supply voltage or a value higher than that of the second power supply voltage ([0031]; the examiner considers the limitation of claim 9 to be a functional limitation and since the device of all the terminals are able to operate within the same range the device is capable of performing function of the claim 9)
As for claim 2, Aboulhouda teaches the optical module of claim 1, where the optical communication module is to be inserted into the opening to have the first power supply voltage and the second power supply voltage applied thereto from the host device (Figure 2: and host device 290) and is configured to transmit and receive a signal to/from the host device (Figure 2). The functionality of being able to insert is considered by the examiner as inherent to all optical modules that are transceivers since they are designed to be inserted into ports of a host device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The US Patent Application Publication to Sugiyama 2019/0285815 pertains to optical cable that are buffered with non-colorant physical indicia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874